Case 1:17-cv-00205 Document 22-1 Filed on 12/07/18 in TXSD Page 1 of 5

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (hereinafter referred to as “Settlement Agreement” or
“Agreement”) is made and entered into by and between Plaintiff Maria Luisa Oliva and
Defendants San Benito Textile, Inc., Dolores Sanchez, and Jennifer Sanchez (hereinafter referred
to as “Defendants”). Plaintiff and Defendants are also hereinafter referred to as “Party” or
collectively as “the Parties.”

WHEREAS, Plaintiff has an action pending against Defendants in the U.S. District Court for the
Southern District of Texas, Oliva vs. San Benito Textile, Inc., et al., No. 1:17-CV-00205 (8.D.
Tex. — Brownsville Div.), for claims by Plainuif against Defendants for @) unpaid wages under
the Fair Labor Standards Act, 29 U.S.C. § 201 ef seq.; and (ii) the Texas Minimum Wage Act,
Tex. Lab. Code § 62 e7. seg. (hereinafter referred to as “the Lawsuit”).

WHEREAS, Defendants deny all allegations made by Plaintiff in the Lawsuit:

WHEREAS, Plaintiff maintains that the claims she has brought against Defendants in the
Lawsuit are meritorious;

WHEREAS, the Parties wish to fully settle and resolve Plaintiff's aforementioned claims against
Defendants that were the subject of this Lawsuit;

NOW, THEREFORE, in consideration of the mutual covenants and promises herein, contained, it
is agreed by and between the Parties as follows:

1. EFFECTIVE DATE: The Effective Date of this Agreement shall be the first date on
which it has been. signed by all Parties.

2. PAYMENT: In consideration for Maria Luisa Oliva’s agreement to all of the terms,
conditions and promises in this Agreement, Defendants will deliver the following checks
with certified funds in the total gross ammount of 320,000.00 (Twenty Thousand Dollars)

to counsel for Plaintiff (Nicole Bucheri, 1206 E. Van Buren Street, Brownsville, Texas
78520):

i. Check for Unpaid Wages: A check made payable to Maria Luisa Oliva
for the gross amount of $8.275 (Eight Thousand Two Hundred Seventy
Five Dollars), less applicable deductions and withholdings (based on a
miscellaneous pay period of one year), which will be reported as wage
Income to the Internal Revenue Service on IRS Form W-2. This check will

represent payment for unpaid wages pursuant to the Fair Labor Standards
Act.

ii, Check for Liquidated Dataages: A check made payable to Maria Luisa
Oliva in the amount of $8275 (ight Thousand Two Hundred Seventy
Five Dollars), which will be reported as “other income” on IRS Fotm
1099-MISC, line 3. This check will represent payment for liquidated
damages pursuant to the Fair Labor Standards Act.

SETTLEMENT AGREEMENT AND RELEASE . Page L of 5
Case 1:17-cv-00205 Document 22-1 Filed on 12/07/18 in TXSD Page 2 of 5

ii. Texas RioGrande Legal Aid, Inc.: One check in the amount of $3450.00
(Three Thousand Four Hundred Fifty Dollars} made payable to Texas
RioGrande Legal Aid, Inc., which will represent Plaintiffs claims for
attorney’s fees and costs, and which shall be reported as grass proceeds
paid io an attorney on IRS Form 1099-MISC, Hne 14.

Defendants agree to deliver the aforementioned payments within fourteen (14) days after
the Effective Date of this Agreement.

3. INTEREST: All amounts of the total settlement amount of $20,000.00 remaining due
after thirty (39) days after the Effective Date of this Agreement shall bear interest at an
annual rate of five percent (5%), until the total settlement amount is paid.

4. TAX REPORTING AND TREATMENT: The Parties acknowledge and agree that
neither Party has made any representations to the other regarding the tax consequences of
any amounts received or paid by any Party or atformey pursuant to this Agreement. Each
Party shall be responsible for assessing its/her own tax Hability and for paying the taxes,
if any, that she/it may owe on these payments. Solely for tax purposes, and for no other
purpose, the Parties agree that the allocation of the Settlement Payment between wage
income, other income, and gross proceeds paid to an attorney, as set forth In Paragraph 2
ofthis Agreement, is reasonable based on disputed facts and law. In executing this
Agreement, the Parties declare that it is their intent that the Settlement Payment be
allocated as set forth in this Agreement and as reflected in Paragraph 2 ofthis Agreement.
Defendants agree to report and forward all amounts withheld from the wage portions of
the payments to Plainti? (as outlined in sub-paragraph 2(a)}(i)} to the federal government,
file W-2 and 1099-MISC forms for Plaintiff, and otherwise comply with IRS, Social
Security, and Medicare reporting requirements as requized by law. Defendants will send
copies of the W-2 forms and 1099-MISC forms directly to Plaintiffs counsel on or
before January 31, 2019. Defendarits will issue Form 1099 to Texas RioGrande-Legal
Aid, Inc. for the amounts being paid for atiorney’s fees and costs and shall report these
payments to the Internal Revenne Service. On or before Jannary 31, 2019, Defendants

~~—~--- will mail the Forms 1099 for attorney’s fees and costs to: Attn: Accounting, Texas

RioGrande Legal Aid, 301 S. Texas Boulevard, Mercedes, TX 78570.

5. COURT APPROVAL: The parties agree that the Agreement is contingent upon the
Court’s approval of the Agreement, The parties will take all steps that may be reasonably
necessary to secure the Court's approval of the Agreement. Ifthe Court does not approve
the Agreement, the Agreement will be deemed null and void.

6. PLAINTIFF'S RELEASE:

a. Plaintiff knowingly, voluntarily, fully, finally, and completely waives, releases, ,
and forever discharges the Defendants from all claims, actions, and causes of
action, whether known or unknown, relating to, or connected with acts or

SETTLEMENT AGREEMENT AND RELEASE Page 2 of 5
Case 1:17-cv-00205 Document 22-1 Filed on 12/07/18 in TXSD Page 3 of 5

omissions at any time prior to October 25, 2018. This release does not apply to
any claims, of any nature, arising on October 25, 2018 or afterwards.

b. This release does not prevent Plaintiff from otherwise communicating with or
participating in an investigation by, a federal, state, or local agency governing
employee rights.

c, Nothing contained in this Paragraph shail extend to, or preclude, claims or causes
of action in favor of either Party relating to the enforcement of the terms of this
Agreement or to any alleged breach of this Agreement, or to any claims or causes
of action otherwise arising after the date the Parties sign this Agreement.

7. DEFENDANTS* RELEASE:

a. Defendant, without limitation, hereby waives, releases, and forever discharges
Plaintiff, and Plaintiffs agents, representatives, attorneys, and heirs (“released
Plaintiff parties”), from any and all claims, actions, and causes of action, whether
known or unknown, relating to, or connected with acts or omissions at any time
prior to October 25, 2018. This release does not apply to any claims, of any
nature, arising on October 25, 2018 or afterwards.

b. Nothing contained in this Paragraph shall extend to, or preciude, claims or causes
of action in favor of either Party relating to the enforcement of the terms of this
Agreement or to any alleged breach of this Agreement, or to any claims or causes
of action otherwise arising after the date the Parties sign this Agreement.

8. SIMILARLY-SITUATED WORKERS: Similarly-situated workers who did not join this
lawsuit are not parties to this Settlement Agreement and this Settlement Agreement shall
not apply to rights or claims that such individuals have or may have against Defendants;
nor shall any provision of this Settlement Agreement be interpreted to waive, release, or
extinguish any claims or rights that such individuals have against Defendants.

9. DOCUMENT DRAFTING: The Parties agree to cooperate on any pleadings and
additional documents necessary to secure the Court’s approval of the Settlement
Agreement in the Lawsuit.

10. ATTORNEY’S FEES AND COSTS: Other than the amounts listed above, the Parties
shall not owe any additional attorney’s fees or costs as a result of the claims and defenses
raised in this Lawsuit. This shall not prevent any Party from seeking and being awarded
fees and costs in an action to enforce this agreement.

11. SUFFICIENCY OF CONSIDERATION: The Parties acknowledge and agree that the

consideration provided by the Parties pursuant to this Agreement constitutes good and
valuable consideration for the promises and terms in this Agreement.

SETTLEMENT AGREEMENT AND RELEASE Page 3 of 5
Case 1:17-cv-00205 Document 22-1 Filed on 12/07/18 in TXSD Page 4 of 5

12,.NO_ADMISSION OF WRONGDOING. This Agreement does not constitute an
admission by Defendants of any of the matters alleged in the Lawsuit or of amy Violation
by Defendants of any federal, state or local law, ordinance or regulation, or of any
violation of any policy or procedure, or of any hability or wrongdoing whatsoever,
Neither this Agreement nor anything in this Agreement shall be construed to be or shall
be admissible in any proceeding as evidence of liability or wrongdoing by Defendants.
This Agreement may be introduced, however, in any proceeding to enforce the
Agreement.

13. NO CONCESSION. This Agreement does not constitute a concession by Plaintiff as to
any matters alleged in the Lawsuit, Plaintiff maintains that her claims are meritorious and
that she would prevail on them at trial. Neither this Agreement nor anything in this
Agreement shail be construed to be or shall be admissible in any proceeding as evidence
of any concession by Plaintiff of her claims against Defendants. This Agreement may be
introduced, however, in any proceeding to enforce the Agreement.

 

14. ENTIRE AGREEMENT: This Agreement sets forth the entire agreement between the
Parties hereto and fully supersedes any and all prior and/or supplemental understandings,
whether written or oral, between the Parties. Each Party acknowledges that said Party
has not relied on auy representations, promises or agreements other than those made
herein. Any modification to this Agreement must be in writing and signed by all Parties
or their representatives.

15, VENUE AND CHOICE OF LAW: This agreement is made and performable m Texas,
and shall be governed by and construed in accordance with the laws of the State of Texas.
The Parties agree that venue for any action arising from an alleged breach of this
Agreement shall lie in Catneron County, Texas,

16. MULTIPLE COUNTERPARTS: This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which together shall
constitute one and the same instrament.

[Signatures begin on the next page.]

SETTLEMENT AGREEMENT AND RELEASE Page 4 0f$
Case 1:17-cv-00205 Document 22-1 Filed on 12/07/18 in TXSD Page 5of5

AGREED:
Plaintiff:
Maria Luisa Oliva

Defendants: {

Dolores Sanchez

Qed Psnetvy

£
Pe

J enuf fer Sanchez

San Benito ren Ine.

BY: “i Cyl pn
ee "
Its: “CXS ) dey

SETTLEMENT AGREEMENT AND RELEASE

\

10-29-28

Date

 

 

Page 5 of §
